6a 7-/5
                                ELECTRONIC RECORD




COA#       05-14-00495-CR                        OFFENSE:        21.1


           Melquiades Hernandez v. The
STYLE:     State of Texas                        COUNTY:         Dallas

COA DISPOSITION:       MODIFY                    TRIAL COURT:    Criminal District Court No. 1


DATE: 04/27/2015                 Publish: NO     TC CASE #:      F-1355932-H




                        IN THE COURT OF CRIMINAL APPEALS


         Melquiades Hernandez v. The State
STYLE:   of Texas                                     CCA#:          637-/5
          PEG SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     iiIojImht                                   SIGNED:                            PC:_

JUDGE:     fj<\ uUt*4^—                               PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD